Citation Nr: 0531977	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-00 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma, to include headaches.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a bipolar disorder.

3.  Entitlement to service connection or scars of the left 
lateral and mid lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1980 to June 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO).  The Board remanded the case to the RO 
for additional development in November 2003.  The requested 
development has since been completed, and the case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant. 

2.  The preponderance of the evidence shows that the 
veteran's current head disorders (including headaches) were 
not present during service, were not manifest until many 
years after service, and are not related to active duty 
service or any incident therein.

3.  An acquired psychiatric disorder was not present during 
service, a psychosis was not manifest within a year after 
service, and any current psychiatric disorder is not 
attributable to any event or injury during service.   

4.  Scars of the left lateral and mid lower back were not 
present during service and are not related to any event or 
injury during service.





CONCLUSIONS OF LAW

1.  Residuals of head trauma were not incurred in or 
aggravated by service, and an organic disease of the nervous 
system may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).

3.  Scars of the left lateral and mid lower back were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOCs and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as letters from the RO dated in October 2002 and May 
2004 provided the veteran with a specific explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The May 2004 letter from the RO specifically 
advised him that he should submit any evidence that he had in 
his possession.  Thus, the fourth element is satisfied.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran was not 
provided a complete VCAA letter until after the decision 
being appealed.  However, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The service medical records have been obtained.  
The veteran was afforded VA examinations that were based on a 
review of the veteran's medical history and provided the 
appropriate opinions on diagnosis and etiology.  The RO 
obtained all relevant evidence identified by the veteran.  
The record includes his current post service treatment 
records.  The veteran has declined a hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Residuals Of Head 
Trauma.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran asserts on appeal that he is entitled to service 
connection for residuals of a head injury.  In a letter dated 
in July 2001, the reported that his head injury caused 
seizures, headaches, blurred vision, forgetfulness and 
confusion.  He stated that the pain in his head began at the 
same time as injuries to his finger and back in service.  He 
said that he was treated at the Balboa Hospital for all of 
the injuries.

The veteran's service medical records do not contain any 
indication that he sustained a head injury during service.  
There is also no indication that any neurological disease was 
present during service.  The Board has noted that the 
treatment records from the Balboa Hospital have been 
obtained, but do not contain any references to the head 
injury which the veteran has described.  A medical center 
narrative summary dated in October 1980 reflects that the 
veteran was admitted with diagnoses of a fracture of the 
right fifth metacarpal and a human bite wound of the left 
index proximal interphalangeal dorsum.  No other injuries 
were noted, and it was specifically reported that examination 
of the head was "entirely normal."  

The report of a medical examination conducted for the purpose 
of the veteran's separation from service in June 1981 shows 
that clinical evaluation of the head, face, neck and scalp 
was normal.  

There is also no evidence that an organic disease of the 
nervous system was manifest within a year after separation 
from service.  The earliest treatment records reflecting the 
presence of headaches are VA medical treatment records dated 
in 2001.  Although a VA record dated in March 2001 reflects a 
diagnosis of post-traumatic encephalopathy, there is no 
mention of service.  

The report of a scars examination conducted by the VA in 
February 2001 reflects that the veteran gave a history of 
sustaining a scar on the back of his head when he was hit in 
the head during a fight in service.  On VA examination, there 
was a two centimeter scar on the posterior scalp that was non 
tender.  The report of a brain injury examination conducted 
by the VA in February 2001 contains essentially the same 
history given by the veteran.  Following examination, the 
diagnoses were (1) status post head trauma, (2) occipital 
headaches, tension type headaches.  However, the fact that 
the veteran's own account of the etiology of his disability 
was recorded in his medical records is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board notes that that the veteran is not competent, as a 
lay person, to assert that a relationship exists between his 
period of service and such disorder, or to otherwise assert 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In summary, the preponderance of the evidence shows that the 
veteran's current headache disorder was not present during 
service, an organic disease of the nervous system was not 
manifest until many years after service, and is not related 
to active duty service or any incident therein.  Accordingly, 
the Board concludes that residuals of head trauma, to include 
headaches, were not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  

II.  Entitlement To Service Connection For An Acquired 
Psychiatric
 Disorder, To Include A Bipolar Disorder.

The veteran contends that he developed a psychiatric disorder 
as a result of his service.  He recounts having developed 
symptoms of a psychiatric disorder while on medical hold 
awaiting discharge from service.

The Board has conducted a careful review of the record, and 
concludes that the record is without sufficient evidence 
supportive of a finding that the veteran's current 
psychiatric disorder became manifest or otherwise originated 
during his period of service or within one year of service 
separation.  

There is no finding that a chronic psychiatric disorder was 
treated or diagnosed during service.  As was noted above, the 
veteran was hospitalized in September and October 1980, but 
those records contain no mention of any psychiatric symptoms.  
The service medical records also contain numerous references 
to treatment for drug and alcohol abuse, but again there is 
no mention of the presence of an acquired psychiatric 
disorder.  The report of a medical examination conducted in 
June 1981 for the purpose of the veteran's separation from 
service shows that psychiatric evaluation was normal.  

There is also no medical evidence of the manifestation of a 
psychosis within a year of separation of service.  The 
earliest medical records demonstrating the presence of a 
psychiatric disorder are from many years after separation 
from service.  The report of a VA mental disorder examination 
reflects that the diagnosis was bipolar disorder.  However, 
the report does not contain any medical opinion linking that 
disorder to service.  

The Board has noted that the veteran's treating psychiatrist 
has presented a medical opinion.  In a letter dated in June 
2004, Michael J. Ostacher, M.D., made the following comments:

[The veteran] is a patient in my care.  From my 
review of [the veteran's] military records 
(including enlistment records dated May 29, 1980 to 
June 16, 1981, and his complete military medical 
record), it seems likely that he developed symptoms 
of Bipolar Disorder during his Active duty in the 
service.  He reports that while he was discharged 
honorably, his tour of duty was shortened because 
of his psychiatric symptoms; his symptoms began at 
the time he was injured.  The diagnosis of Bipolar 
Disorder was not made at that time, likely due to 
the focus on [the veteran's] alcohol abuse.  
Alcohol abuse, impulsive behavior, and violent, 
explosive behavior are common in Bipolar Disorder.  
It is therefore my belief that the symptoms of the 
mood disorder that he developed in the service led 
to his inability to complete his tour of duty.  He 
remains disabled from Bipolar Disorder at this 
time.

The Board notes that the psychiatrist who prepared this 
opinion specifically noted that the opinion was based in part 
on the history given by the veteran of having his tour of 
duty shortened because of psychiatric symptoms.  The Board 
notes, however, that the veteran's service personnel records 
include a record dated in June 1981 which specifically noted 
that the veteran made "a voluntary request to permit early 
return to the civilian community."  It was further noted 
that an administrative discharge was pending at that time for 
separation due to prohibited sexual conduct.  There was no 
mention of the discharge being due to psychiatric symptoms as 
was stated in Dr. Ostacher's opinion.  An opinion based on an 
innacurate history has essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).  

In summary, the record is devoid of credible evidence 
establishing that the veteran's current psychiatric disorder 
became manifest or otherwise originated during the veteran's 
period of service.  The probative medical evidence simply 
fails to adequately establish any nexus between this disorder 
and the veteran's period of service.  Therefore, the Board 
concludes that a psychiatric disorder was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.

III.  Entitlement To Service Connection For Scars Of
 The Left Lateral And Mid Lower Back.

The veteran contends that he sustained injuries to his back 
at the same time he sustained injuries to his fingers in 
service.  However, the service medical records, including the 
hospital records from when his finger injuries were treated, 
are negative for any references to back injuries or 
lacerations.  The report of a medical examination conducted 
in June 1981 for the purpose of his separation from service 
shows that the only scar noted was on the left hand.  
Clinical evaluation of the spine was normal.  

The earliest post service medical evidence of the presence of 
scars on the back is contained in the VA examination report 
of February 2001.  Although the report contains the history 
given by the veteran in which he reported that he sustained 
injuries to his back during service, that history alone is 
insufficient to support the claim.  

In summary, scars of the left lateral and mid lower back were 
not present during service and are not related to any event 
or injury during service.  Accordingly, the Board concludes 
that scars of the left lateral and mid lower back were not 
incurred in or aggravated by service.  

ORDER

1.  Entitlement to service connection for residuals of head 
trauma, to include headaches, is denied.

2.  Entitlement to service connection for a psychiatric 
disorder, to include a bipolar disorder, is denied.

3.  Entitlement to service connection for scars of the left 
lateral and mid lower back is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


